DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/18/2020 has been entered. Applicant’s amendment to 
the claims has overcome the 35 USC § 103 rejections previously presented in the Non-Final Office Action filed 10/28/2020.
Claim status
Claims 1 – 7 and 10 – 18 remain pending
Claims 1, 6, 13 and 15 are amended
Claims 8 and 9 are cancelled
Claims 17 and 18 are newly added claims
In view of the amendment filed on 12/18/2020, the following new grounds of rejections are necessitated by amendment. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 6, 10 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US Publication 2006/0208388 A1; Bredt), in view of Farr et al. (US PGPub No. 2006/0192315 A1; Farr).
Regarding claim 1, Bredt discloses a three-dimensional (3D) printing method (Abstract & [0016]), comprising: 
applying a ceramic build material (“ceramic oxides,” see [0019]); 

applying a liquid functional material, including an anionically stabilized susceptor material [0048], to another portion of the ceramic build material that is in contact with the portion of the ceramic build material having the detailing agent fluid thereon (see [0025]), such that the anionically stabilized susceptor material reacts with the cationic polymer that is in contact therewith (see [0025], lines 5 – 6, and [0047]). Therefore, Bredt’s method composition would be reasonably expected to be capable of “thereby preventing spreading of the anionically stabilized susceptor material” since, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established – as per MPEP § 2112.01 (I & II).

However, Bredt is silent to: the detailing agent fluid being applied to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object, the liquid functional material being applied to another portion that is within the pattern of the 3D object being patterned, such that at leastsome anionically stabilized susceptor material reacts with at least some of the cationic polymer at an edge boundary of the pattern, and  wherein the detailing agent fluid and the liquid functional material are applied in a single printing pass.

 In the same field of endeavor of solid freeform fabrication, Farr discloses a method for creating/producing a powder-based three-dimensional object having both flexural strength and a smooth surface finish [0023], which includes spreading a reactive powder (build material, 240) on a substrate (260), selectively dispensing [0041] a core binder (220) (liquid functional material) in the reactive powder to form a core material (250) (analogous to, “another portion that is within the pattern of the 3D object being patterned”), and selectively dispensing a shell binder (225) (detailing agent),  in the reactive powder to form a shell (255) (analogous to, “outside a pattern of a 3D object being patterned) on the core material (250) [0004] (See Fig. 2). 
Farr discloses the core binder (220) (liquid functional material) includes polymerizable/crosslinkable fluid configured to react with the build material (240) to provide high flexural strength to the 3D build object, While creating a resulting object with high flexural strength, but results in a substantially rough surface finish [0029]. Farr discloses the shell binder (255) (detailing agent fluid) is may be an aqueous fluid configured to provide a smooth surface finish to the resulting three-dimensional object [0030]. Farr discloses the “jettable” [0035] core binder (220) and/or the shell binder (255) may also include, but is in no way limited to, pH modifiers, and one or more of the following: dye, pigment colorants, wetting agents, viscosity modifying agents, surfactants, UV-radical formers, and co-initiators [0031], dye or pigment colorants [0033], wetting agents [0034], surfactants, viscosity modifiers [0035], UV radical formers, co-initiators [0036]. Furthermore, Farr discloses the shell binder (225) (detailing Farr’s [0038] discloses, “the deposition of the core (step 340) and the shell (step 350) materials onto the powder components may occur in any order or simultaneously.” See the annotated copy of a portion of Farr’s Fig. 2 below.
An annotated copy of a portion of Farr’s Figure 2 is provided below:

    PNG
    media_image1.png
    513
    707
    media_image1.png
    Greyscale


 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bredt’s method with the printing method taught by Farr, so that Bredt’s detailing agent fluid is applied to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned (as taught by Farr), thereby defining a perimeter of a first layer of the 3D object, the liquid functional material being applied to another portion that is within the pattern of the 3D object being patterned (as taught by Farr), such that at least some anionically stabilized susceptor material reacts with at least some of the cationic polymer at an edge boundary of the pattern, and  wherein the detailing agent fluid and the liquid functional material are applied in a single printing pass, as taught by Farr. 
One of ordinary skill in the art would have been motivated to modify Bredt’s method in view of the teachings of Farr, since Farr teaches that by applying the shell and core binder as such, results on a smooth surface finish of the shell material (255), which provides an improved surface to receive a post-process coating to the 3D build object [0049-50].

Regarding claim 2, Bredt/Farr discloses the 3D printing method as discussed in claim 1, wherein: prior to the application of the ceramic build material, the method further comprises: applying an initial layer (“first layer,” see Bredt’s [0025]) of the ceramic build material (“dry particulate material,” “ceramic oxides,” see [0019]); and applying the detailing agent fluid on at least a portion of the initial layer, thereby stabilizing the initial 

Regarding claim 3, Bredt/Farr discloses the 3D printing method as defined in claim 1, wherein the application of the ceramic build material, the detailing agent fluid, and the liquid functional material forms a first layer of a green body (Bredt’s “first cross-sectional portion”), and wherein the detailing agent fluid is applied to define a perimeter of the first layer (see [0122]).

Regarding claim 5, Bredt/Farr discloses the 3D printing method as defined in claim 1, wherein the application of the ceramic build material (ceramic oxides), the detailing agent fluid (first fluid), and the liquid functional material (second fluid), forms a first layer of a green body (Bredt’s [0025]), and wherein the method further comprises forming a second layer ([0040], lines 4 – 6), of the green body (“prototype article,” [0044]), by;
applying additional ceramic build material to the first layer of the green body (see [0040], lines 5 – 6); 
applying the detailing agent fluid to a portion of the additional ceramic build material ([0040], lines 8 – 11); and 
applying the liquid functional material to another portion of the additional ceramic build material that is in contact with the portion of the additional ceramic build material having the detailing agent fluid thereon [0088], such that the anionically stabilized susceptor material reacts with the cationic polymer ([0088], lines 3 – 6), thereby preventing spreading of the anionically stabilized susceptor material .

Regarding claim 6, Bredt/Farr discloses the 3D printing method as defined in claim 5, further comprising forming subsequent layers of the green body by repeating the application of the ceramic build material, the detailing agent fluid, and the liquid functional material in each subsequent layer (Bredt’s [0040], lines 4 – 6), wherein the detailing agent is applied outside the pattern of the 3D object being patterned in each of the subsequent layers and wherein the liquid functional material is applied within the pattern of the 3D object being patterned in each of the subsequent layers (see the discussion of Bredt in view of Farr for claim 1 above).

Regarding claim 10, Bredt/Farr discloses the 3D printing method as defined in claim 1, wherein molecules of the cationic polymer have positively charged groups, and wherein the cationic polymer is selected from the group consisting of cationic polyamines (“polyallylamine hydrochloride,” Bredt’s [0048], lines 6), polymers including guanidinium functionalities, polymers including fully quaternized ammonium functionalities (“diallyldimethylammonium,” Brendt’s [0048], line 8), polyethylene imine, and combinations thereof. Brendt at [0048].

Regarding claim 11, Bredt/Farr discloses the 3D printing method as defined in claim 1, wherein the anionically stabilized susceptor material is selected from the group consisting of a carbon black particle having negatively charged groups at a surface of the carbon black particle (Bredt’s [0098]; tosylate-functionalized carbon black reacting with a cationic polyelectrolyte), a carbon black particle having a negatively charged polymeric dispersant absorbed to a surface thereof, a ferromagnetic metal oxide particle having an anionic dispersing species absorbed to a surface thereof, a semiconductor or conductive oxide particle having an anionic dispersing species absorbed to a surface thereof, and combinations thereof (see Bredt’s [0097] – [0098]).

Regarding Claim 12, Bredt/Farr discloses the 3D printing method as defined in claim 11, wherein the ferromagnetic metal oxide particle is selected from the group consisting of Fe304, a complex ferrite, and combinations thereof (Bredt’s [0108], “Examples of inert ceramics include iron oxide”); and the anionic dispersing species absorbed to the surface of the ferromagnetic metal oxide particle is selected from the group consisting of multi-carboxylic organic acids, phosphate ions, and water-soluble polymers containing carboxylic groups or sulfo groups (see [0101], lines 7 – 20).

Regarding Claim 13, Bredt/Farr discloses a method for increasing a solids load within a patterned area of a build material (see [0116], lines 1 – 6), the method comprising: 
applying the build material [0019]; 
applying a detailing agent fluid to a portion of the build material ([0017], ll. 1-4) that is outside the patterned area (see the annotated Fig. 2 of Farr above), the detailing agent 
applying a liquid functional material, including an anionically stabilized material [0048], to another portion of the build material that is within the patterned area (see the annotated Fig. 2 of Farr above), such that at least some of the anionically stabilized material in the patterned area reacts with at least some of the cationic polymer [0043] at an edge boundary of the patterned area (see the annotated Fig. 2 of Farr above), thereby, being capable of preventing spreading of the anionically stabilized material outside the patterned area [0046];
wherein the detailing agent fluid and the liquid functional material are applied in a single printing pass – Farr’s [0038] discloses, “the deposition of the core (step 340) and the shell (step 350) materials onto the powder components may occur in any order or simultaneously.”

Regarding claim 15, Bredt/Farr three-dimensional (3D) printing system, comprising: 
a supply of build material (see Bredt’s Fig. 2, elements 20 & 22); 
a build material distributor (see Bredt’s [0123]);
a supply of a detailing agent fluid [0097], (regarding the limitation “including a cationic polymer,” the examiner has considered, but respectfully reminds the Applicant that the material or article worked upon by the apparatus does not limit apparatus claims – as per MPEP § 2115; Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); 
a supply of a liquid functional material (see Bredt’s [0097]), (regarding the limitation “including an 
anionically stabilized material,” the examiner has considered, but it is not limiting – as per MPEP § 2115); 
a single applicator (see Bredt’s element 28 and [0120], and Farr’s element 120 
having applicator 210, 215), the single applicator (120) including an array of nozzles (210, 215), some to dispense the detailing agent fluid, and others to dispense the liquid functional material (see Farr’s [0043 and 0054]), (regarding the limitation “for selectively dispensing the detailing agent fluid and the liquid functional material,” the examiner has considered. However, respectfully reminds the Applicant that the manner of operating the device does not differentiate apparatus claim from the prior art – as per MPEP § 2114 (II); "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987));
a controller (see Bredt’s [0042] and Farr’s element 140) and a non-transitory computer readable medium having stored thereon computer executable instructions (see 
utilize the single applicator to selectively dispense (see Farr’s [0042]), in a single printing pass (Farr’s [0038]), the detailing agent fluid onto a portion of the layer of the build material that is outside a patterned area of a 3D object being patterned, and the liquid functional material onto another portion of the layer of the build material that is within the patterned area, such that at least some of the anionically stabilized material reacts with at least some of the cationic polymer at edge boundaries of the patterned area to prevent spreading of the anionically stabilized material outside the patterned area (see the discussion of claim 1 above).

Claims 4, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt in view of Farr, as applied to claim 1, and further in view of Liu et al. (US PGPub. 2002/0145213 A1 – hereinafter “Liu”).
Regarding Claim 4, Bredt/Farr discloses the 3D printing method as defined in claim 1, wherein the application of the ceramic build material (ceramic oxide), the detailing agent fluid, and the liquid functional material forms a first layer of a green body (prototype article), except for the limitation, wherein the method further comprises heating the green body using microwave or radio frequency (RF) radiation, thereby sintering the ceramic build material of the green body to form a part.
Liu, directed to a computer-controlled method and apparatus for fabricating a three-dimensional (3-D) object and, in particular, to an improved method and apparatus for building a multi-material or multi-color 3-D object directly from a computer-aided but is sufficient to accelerate the cure reaction once initiated by a photo-initiator (included in the binder powder, e.g.) along with the UV light or other radiation source [0088].
	It would have been obvious for a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Bredt/Farr’s 3D printing method, so as to further comprise heating a green body using microwave radiation, thereby sintering the ceramic build material of the green body to form a part, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to further comprise the 3D printing method, by heating a green body using microwave radiation for the purpose of accelerate the cure reaction once initiated by a photo-initiator, as taught by Liu. Speeding the reaction time would be desirable in a manufacturing setting for economic purposes.

Regarding Claim 7, Bredt/Farr discloses the 3D printing method as defined in claim 6, however, Bredt/Farr fails to specifically disclose the method further comprising heating the green body using microwave or RF radiation, thereby sintering the ceramic build material of the green body to form a part. However, Farr’s [0047] discloses, “Alternatively, a thermal applicator may be used to provide thermal energy to facilitate curing of the deposited materials.”
It would have been obvious to a person having ordinary skill in the art at the time of filing the claimed invention, to have modify Bredt/Farr’s 3D printing method so as to Liu teaches that by heating a green body using a radiation source (e.g., microwave radiation), this accelerates the cure reaction once initiated by a photo-initiator [0088]. One would have been motivated to further comprise the 3D printing method, by heating a green body using microwave radiation for the purpose of accelerate the cure reaction once initiated by a photo-initiator, as taught by Liu. Speeding the reaction time would be desirable in a manufacturing setting for economic purposes.

Regarding Claim 14, Bredt/Farr discloses the method as defined in claim 13, wherein: the build material is selected from the group consisting of polymers, ceramics, or composites of polymer and ceramics [0019]; however, Bredt fails to specifically disclose the method further comprises heating at least the patterned area using electromagnetic radiation or thermal energy, thereby fusing the build material in at least the patterned area. However, Farr’s [0047] discloses, “Alternatively, a thermal applicator may be used to provide thermal energy to facilitate curing of the deposited materials.”
It would have been obvious to a person having ordinary skill in the art at the time of filing the claimed invention, to have modify Bredt/Farr’s 3D printing method so as to further comprising heating at least the patterned area using electromagnetic radiation or thermal energy, thereby fusing the build material in at least the patterned area, since Liu teaches that by heating a green body using a radiation source (e.g., microwave radiation), this accelerates the cure reaction once initiated by a photo-initiator [0088]. One would have been motivated to further comprise the 3D printing method, by heating a green body using microwave radiation for the purpose of accelerate the cure reaction taught by Liu. Speeding the reaction time would be desirable in a manufacturing setting for economic purposes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bredt in view of Farr, as applied to claim 1, and further in view of Ueda et al. (US Pat. No. 5,057,195; Ueda).
Regarding claim 16, Bredt/Farr discloses the 3D printing method as defined in claim 1. However, Bredt/Farr is silent to, wherein the anionically stabilized susceptor material comprises complex ferrite Fe203/CoO/Mn2O3 particles.
In a similar field of endeavor, or reasonably pertinent to the particular problem faced by the Inventor, Ueda discloses a coating method that uses as a principal binder of the anionic type electropaint, this anionic resins having magnetic particles that are ferrites represented by the formula: cobalt ferrite (CoFe2O4), manganese ferrite (MnFe2O4), for example (Col. 2, lines 6 – 20). Ueda teaches that the anionic resins having said ferrite composition provides excellent corrosion protection to the parts (Col. 2, lines 64 – 68).
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bredt/Farr’s three-dimensional (3D) printing method, so that the anionically stabilized susceptor material comprises complex ferrite Fe203/CoO/Mn2O3 particles, since Ueda teaches such resin anionic composition provide excellent corrosion resistance to the elaborated parts (Col. 2, lines 64 – 68).  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt in view of Farr, as applied to claim 1, and further in view of Rolland et al. (US PGPub No. 2016/0137839 A1; Rolland).
Regarding claim 17, Bredt/Farr discloses the 3D printing method as defined in claim 1. Bredt/Farr is silent to the method further comprising defining an aperture in the pattern of the 3D object being patterned by selectively applying the detailing agent fluid in an area where the liquid functional agent is absent, wherein the area is surrounded by the other portion of the ceramic build material that is patterned with the liquid functional agent, and wherein at least some of the anionically stabilized susceptor material outside the area reacts with at least some of the cationic polymer at an edge of the area, thereby preventing spreading of the anionically stabilized susceptor material into the area.
In the analogous field of endeavor of 3D printing, Rolland discloses materials, methods and apparatus for the fabrication of solid 3D objects from liquid materials, and objects so produced [0002]. Rolland’s [0298] discloses, “In some embodiments, the product has at least one, or a plurality of, pores or channels formed therein,” Rolland recognizes the need of techniques for producing 3D formed objects that may include enclosed cavities or partially open cavities, not capable of producing by traditional molding techniques [0302-0303].  Furthermore, Rolland’s [0362]  discloses, “While the present invention is preferably carried out by continuous liquid interphase/interface polymerization, as described in detail above and in further detail below, in some embodiments alternate methods and apparatus for bottom-up or top down including layer-by-layer fabrication.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bredt/Farr’s method to further comprise defining an aperture in the pattern of the 3D object being patterned by selectively applying the detailing agent fluid in an area where the liquid functional agent is absent, wherein the area is surrounded by the other portion of the ceramic build material that is patterned with the liquid functional agent, and wherein at least some of the anionically stabilized susceptor material outside the area reacts with at least some of the cationic polymer at an edge of the area, thereby preventing spreading of the anionically stabilized susceptor material into the area, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). One of ordinary skill in the art would have been motivated to modify Bredt/Farr’s method with the teachings of Ronald for the purpose of providing a method of 3d printing capable of produce 3D objects having complex structures, such as channels, holes [0298], not capable of producing by traditional molding techniques [0302-0303].  
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 

Regarding claim 18, Bredt/Farr/Ronald discloses 3D printing method as defined in claim 17, wherein the aperture is a hole or a slot (see Ronald’s [0298]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712